Citation Nr: 0912773	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy, currently 
evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 
1995.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  In that decision, the RO confirmed and 
continued the rating of 10 percent for degenerative joint 
disease of the right shoulder and cervical spine (effective 
February 2, 1996).  In February 1998, the Board denied an 
increased rating for the right shoulder and remanded the 
issue of degenerative joint disease of the cervical spine.  

In a June 2000 RO rating decision, the RO increased the 
evaluation of degenerative joint disease of the cervical 
spine and right shoulder to 40 percent (effective September 
13, 1999) (the RO noted in it's decision the Veteran's 
service-connected disability warranted an earlier effective 
date).  In December 2000, the Board remanded the issue of 
degenerative joint disease of the cervical spine with 
radiculopathy for further development.  

In May 2003 the Board issued a decision, but then issued an 
order to vacate it in February 2004 because of a due process 
violation.  Also in February 2004, the Board remanded the 
claim for further development.  

In February 2007, the Board again issued a decision.  The 
Veteran filed a motion for reconsideration.  The February 
2007 decision was vacated in December 2007 because the Board 
did not consider additional evidence.  This evidence was not 
associated with the claims folder at the time of the February 
2007 decision but was in VA's possession at the time.  See 
38 C.F.R. § 20.904(a)(1) (2008).  Also in December 2007, the 
Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
degenerative joint disease with radiculopathy, with no more 
than severe limitation of motion, and no more than severe 
intervertebral disc disease.  The medical evidence does show 
pronounced intervertebral syndrome, a finding of 
incapacitating episodes having a total duration of at least 
six weeks during the past year, or a finding of ankylosis of 
the entire spine.  

2.  The veteran has not submitted evidence tending to show 
that her service-connected cervical spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
DCs 5290, 5293 (2003); 38 C.F.R. § 4.71a, DCs 5003, 5242, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

In March 2004 and February 2008 letters, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The February 2008 letter 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A recent case, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), lists requirements for VCAA notice in increased 
rating claims.  First, 38 U.S.C.A. § 5103(a) requires the 
Secretary to inform the claimant: he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
includes competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Evidence of record 
demonstrates that the Veteran has actual knowledge of the 
criteria necessary for an increased rating for her service-
connected degenerative joint disease of the cervical spine 
with radiculopathy.  See Vazquez-Flores, 22 Vet. App. at 48-
49 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim").  

VA has provided appropriate notice.  In the March 2004 
letter, the RO informed the Veteran that in order to 
establish entitlement to an increased evaluation "the 
evidence must show that your service-connected disability has 
gotten worse."  The Veteran was asked to send the medical 
records.  The February 2008 letter asked the Veteran to 
provide evidence showing she missed work and lay statements 
in support of her increased rating claim.  

Additionally, the record demonstrates the Veteran had actual 
knowledge of the criteria necessary for an increased rating.  
At the June 2008 VA examination, the Veteran described 
symptoms and problems related to her cervical spine claim.  
The Veteran has submitted multiple statements (in January, 
March and May 2007; also in September 2008) describing her 
disability.  The Veteran has described the effect of her 
disability on her employment and daily life.  The Veteran has 
also submitted relevant medical records.  Such statements and 
submissions exhibit an understanding of the criteria 
necessary for an increased rating for her degenerative joint 
disease of the cervical spine with radiculopathy.  

In response to a VCAA letter, the Veteran indicated on a 
"VCAA Notice Response" form dated in January 2009 that she 
had more information or evidence to give to VA to 
substantiate her claim.  The record was kept open for thirty 
days in anticipation of this evidence; no additional evidence 
was submitted and the Veteran has not otherwise responded.  
The Board finds that the Veteran has had more than ample time 
to provide any additional evidence.  There is no prejudice to 
her by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, the February 2008 letter asked the Veteran to 
complete new authorization and consent forms for two private 
doctors she had referenced in earlier communications.  The 
authorization and consent forms for these private doctors are 
not in the claims file and appear to have not been returned 
by the Veteran.  The Veteran did submit letters from these 
two doctors (both dated in September 2008) explaining her 
current condition and their treatment for her condition.  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has had several VA 
examinations; the most recent in June 2008.  The duties to 
notify and assist have been met for this claim.  

II.  Legal Criteria 

	A.  Disability Evaluations in General

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

	B.  Evaluating Disabilities of the Musculoskeletal 
System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  

	C. Criteria for Rating Spine Disabilities

During the pendency of this Veteran's appeal, the criteria 
for rating spine disabilities were amended twice.  Effective 
September 23, 2002, VA revised the criteria for diagnosing 
and evaluating intervertebral disc syndrome (IDS).  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to DC 5293 (now 
reclassified as DC 5243) for IDS.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Under the former criteria prior to September 26, 2003, 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warranted a 100 percent rating.  
38 C.F.R. § 4.71a, DC 5286 (2002).  A favorable angle 
warranted a 60 percent rating.  Id.  

Under the former criteria prior to September 23, 2002, IDS 
that is severe, with recurring attacks with intermittent 
relief warrants a 40 percent evaluation; and intervertebral 
disc syndrome that is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief warrants a maximum evaluation 
of 60 percent.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); and with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months (40 percent). 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, DC 
5235-5243 (2006).  The General Rating Formula for Diseases 
and Injuries of the Spine applies to DCs 5235 to 5243 unless 
5243 is evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  The pertinent part of this 
regulation as it applies to the Veteran (who is already 
evaluated as 40 percent disabling) is:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury 
or disease

Unfavorable ankylosis of the entire 
spine.....................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ...............50

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.  

III.  Factual Background

The Veteran asserts her degenerative joint disease of the 
cervical spine with radiculopathy, currently evaluated as 
40 percent disabling, has worsened.  In a September 2008 
statement, she asserts that she has been unable to work since 
June 2008 because of "incapacitating episodes" of IVDS.  
She attributed episodes where she was unable to stand or walk 
to her lower back region.  

The claims file shows that the Veteran has received ongoing 
treatment for her cervical spine with radiculopathy.  This 
includes physical therapy, chiropractic care, and regular 
visits to both VA and private physicians.  

Several "disability certificates", dated from January 1998 
to June 2005, from a private chiropractic clinic are of 
record.  These certificates note that the Veteran was 
"incapacitated."  The certificates either recommended 
certain work restrictions or indicated that the Veteran was 
unable to attend work due to neck and shoulder pain.  

On October 2002 VA examination, the veteran complained of 
pain in the right cervical area with some radiculopathy into 
the right upper extremity.  On examination, the veteran was 
noted to be right-hand dominant.  There was no objective 
evidence of muscle tenderness to palpation of the neck.  She 
had signs of radiculopathy in the form of subjective numbness 
and weakness and pain down the right arm.  Flexion of the 
neck was to 50 degrees secondary to the pain, and extension 
was to 50 degrees.  Right lateral flexion was to 20 degrees 
secondary to pain and left lateral flexion was at 25 degrees.  
Right rotation was at 50 degrees secondary to right-sided 
pain with left rotation at 65 degrees.  Motor and sensory 
examinations were essentially unremarkable and reflexes were 
2+ throughout.  Cervical spine X-rays showed moderate 
degenerative joint disease.  The examiner opined that the 
veteran's neck pain, during a significant or sufficient 
flare-up period, would limit her ability to work for a full 
8-hour day.  

According to a December 2002 addendum to the prior VA report, 
the examiner clarified that the veteran's range of cervical 
spine motion was limited by pain, but not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no evidence of ankylosis of the 
cervical spine.  The examiner indicated that the veteran had 
a moderate loss of functionality due to her cervical spine 
disability, especially in a situation that requires bending 
or twisting of the cervical spine.  

X-rays of the cervical spine taken in June 2005 showed 
extensive degenerative changes, including bony encroachment 
of the neural foramina at C5-6.

According to a September 2005 medical questionnaire completed 
by a physician, the Veteran exhibited decreased range of 
motion in the cervical spine region.  The physician indicated 
that the Veteran could work, with certain restrictions with 
respect to lifting, pushing, pulling, etc.  The diagnosis 
was, in pertinent part, multilevel degenerative arthritis of 
the cervical spine with disc narrowing and stenosis.  

A February 2006 VA neurological examination showed an 
assessment, in pertinent part, of right C5-6 nerve root 
compression by osteoarthritic cervical disease.  The examiner 
noted that he was unable to determine whether most of the 
Veteran's pain was caused by her shoulder dysfunction or by 
her nerve root compression.  A March 2006 VA spine 
examination report showed that the Veteran held her head, 
neck, chest, and back in a relatively fixed position, moving 
as one unit.  On examination, range of neck motion 
measurements showed limitations and were limited by pain.  
Following repetitive motion, there was evidence of increased 
pain, but no additional limitation of motion.  There was also 
no evidence of fatigue, weakness, lack of endurance, or 
incoordination.  

A February 2007 VA progress note shows that recent MRI 
results of the Veteran's neck showed moderate spondylosis.  A 
February 2007 medical questionnaire completed by the 
Veteran's VA physician states that the Veteran can perform 
her current job unless heavy lifting is involved.  It also 
states "[The Veteran] states she is unable to lift or do any 
kind of work when in severe pain."  The same questionnaire 
filled out by a private orthopedic surgeon in April 2007 
states the Veteran can perform her job except for when she 
has episodes of neck and shoulder pain.  The orthopedic 
surgeon also stated the Veteran should not do any heavy 
lifting.  

An October 2007 VA orthopedic consult note relates the 
Veteran was in a recent motor vehicle accident.  It notes 
that an MRI showed stenosis and spondylosis at multiple 
levels with cord compression.  Films also revealed multiple 
levels of degenerative disc disease.  

A June 2008 VA examination showed the examiner reviewed the 
entire claims file.  The Veteran told the examiner she had 
been off work for over three months in the past year, but the 
examiner acknowledged this information was unconfirmed.  The 
Veteran did not report radiation of neck pain to shoulders, 
arms or hands.  It was noted that pain increased with certain 
activities but no flare-ups manifested by acute pain, 
redness, swelling or warmth occurred.  

The examiner characterized the Veteran as having sciatic 
distribution, but not sciatica because her pain did not start 
in the low back and radiate down to the feet.  She had no 
lost ankle jerk.  Sensation was intact.  The examiner noted 
she held her neck in a scoliotic torticollis-type position 
for long periods.  Neck tenderness was noted as well as range 
of motion measurements (all registered pain throughout 
motion): flexion was 0-10 degrees; extension was 0-20 
degrees; left lateral rotation was 0-30 degrees; right 
lateral rotation was 0 degrees; left lateral flexion was 0-10 
degrees; right lateral flexion was 0-20 degrees.  Pain and 
weakness was present with repetition, but there was no 
incoordination or fatigue.  X-rays showed significant disease 
in the C5-7 and T1 segments.  A bone scan was normal; the 
examiner explained this result by stating that the Veteran 
had degenerative conditions in the neck with subjective 
overlay, which the scan confirmed.  

An August 2008 medical questionnaire completed by a physician 
showed once again that the Veteran had chronic disabilities 
with recurring exacerbations of pain, but stated that she 
could work with restrictions.  

September 2008 letters from the Veteran's neighbors state 
that the Veteran required assistance at times.  She was 
observed to frequently use a cane and a neck brace.  
Neighbors stated they saw her in pain due to her back and 
shoulders.  

September 2008 letters were also submitted from the Veteran's 
chiropractor and private orthopedic physician.  The 
chiropractor states that the Veteran was "totally disabled" 
from work during June 2007 and October through November 2007.  
Her severe, degenerative, osteoarthritic cervical spine was 
noted, as well as the fusion from C5/6 to C 6/7.  The 
orthopedic physician also notes ankylosis of the cervical 
spine "with related neurological symptoms of pain, spasms, 
and limitation of movements."  Both letters state the 
Veteran has been disabled or off work from June 2008 to the 
present.  

IV.  Analysis

Initially, the Board notes that at the time of the initial 
grant, the RO assigned a 10 percent evaluation for 
"arthritis of the cervical spine and right shoulder."  
During this appeal, in June 2000, the RO assigned a 
40 percent evaluation for this disability.  In January 2003, 
the RO assigned a separate evaluation for the Veteran's right 
shoulder disability.  The issue of the evaluation assigned to 
her right shoulder disability has been referred to the RO and 
that matter is not currently on appeal.  

In the past there was evidence showing that the radiculopathy 
from the Veteran's cervical spine area radiated to her 
shoulder, however, at the June 2008 VA examination the 
Veteran did not report any radiation of neck pain.  At any 
rate, as noted, the Veteran is in receipt of a separate 
10 percent evaluation for her right shoulder disability.  

The Veteran's cervical spine disability includes degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  As mentioned, the RO 
increased the evaluation for the Veteran's service-connected 
cervical spine disability in a June 2000 rating decision, 
pursuant to DCs 5290-5293, effective September 13, 1999.  The 
40 percent evaluation was assigned based on evidence of 
severe IDS of the cervical spine, with intermittent relief.  

The Board finds that an evaluation in excess of 40 percent is 
not warranted for the Veteran's service-connected cervical 
spine disability.  A higher evaluation is not warranted under 
DC 5293, effective prior to September 23, 2002 because the 
Veteran has not shown to meet the code's criteria.  Part of 
DC 5293 states that IDS must be pronounced with persistent 
symptoms.  While the June 2008 VA examiner noted that the 
Veteran had severe cervical spine pathology, pronounced 
impairment was not demonstrated and the Veteran denied 
radiculopathy.  

The last possibility in DC 5293 is "other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief".  The June 2008 report showed the 
Veteran did not report radiation from her cervical spine and 
that sensation was overall intact.  While the orthopedic 
physician's September 2008 letter notes ankylosis of the 
cervical spine with "related neurological symptoms" the 
letter does not provide findings for this statement and does 
not discuss relief.  

The Board finds the June 2008 examiner's report more 
probative than the orthopedic physician's September 2008 
letter.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Court has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 303 (2008).  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  

The June 2008 VA examiner reviewed the entire claims file and 
included a detailed synopsis of the Veteran's clinical 
history.  It is factually accurate, fully articulated, and 
contains sound reasoning; it is clearly more probative than 
any other etiology evidence of record and is afforded 
significant probative value.  

The Board also finds that an evaluation in excess of 40 
percent is not warranted under the criteria for IDS which 
became effective on September 23, 2002.  Under this September 
2002 criteria for DC 5293, the objective evidence fails to 
show that the Veteran has had incapacitating episodes of at 
least six weeks during a 12 month period such that a higher 
evaluation would be warranted.  An incapacitating episode is 
defined in Diagnostic Code 5293 as a period of acute signs 
and symptoms due to IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note 1 (emphasis added).  The Board acknowledges 
that the Veteran believes she has had incapacitating episodes 
of IDS to warrant a higher evaluation; she stated this in her 
September 2008 letter and at her June 2008 VA examination.  
The September 2008 letters from the Veteran's chiropractor 
and orthopedic physician also state the Veteran has been off 
work since June 2008, however, these letters do not 
explicitly state the reason for her absence.  While the 
Veteran was noted to have other disabilities, throughout the 
claims file and in these letters the implication is that she 
has been off work due to her cervical spine disability.  

There is nothing in the claims file that shows prescribed bed 
rest by a physician.  Documents from doctors or anyone else 
simply stating that the Veteran was "incapacitated" or has 
been off work do not satisfy DC 5293.  Statements saying the 
Veteran should be excused from work when she is in pain also 
do not satisfy this requirement.  Only prescribed bed rest by 
a physician is an incapacitating episode.  38 C.F.R. § 4.71a, 
DC 5243, Note 1.  

DC 5286, in effect before September 23, 2002, does not apply 
because a complete bony fixation of the spine has not been 
shown.  No unfavorable ankylosis of the entire spine has been 
shown and no unfavorable ankylosis of the entire 
thoracolumbar spine has been shown.  As a result, DC 5243, 
under the General Formula for Diseases and Injuries of the 
Spine, is not applicable.  

In denying theVeteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  There is no basis for an 
evaluation in excess of 40 percent based on limitation of 
cervical spine motion due to any functional loss, as the 
Veteran is receiving more than the maximum schedular rating 
for limitation of motion of the cervical spine under the 
former criteria.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim for an increased evaluation for her cervical spine 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008).  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether a 
staged rating is appropriate.  In the present case, the 
Veteran's symptoms remained relatively constant throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

As for a referral for extraschedular consideration, the 
evidence does not show frequent hospitalizations for the 
Veteran's disability.  While the Veteran reported 
interruptions in employment and September 2008 letters 
intimated it was due to her cervical spine disability, 
several medical questionnaires in the file (September 2005, 
February 2007, April 2007, August 2008) completed by medical 
personnel state that the Veteran can work with restrictions.  
On review, the Board finds that the evidence fails to show 
that the Veteran's disability picture is unusual or that she 
is frequently hospitalized for her service-connected cervical 
spine disability.  There is also no objective evidence that 
it has a marked interference with employment beyond that 
contemplated in the schedular standards.  As a result 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine with radiculopathy is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


